Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 1 of 16


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                             CASE NO.: ______________________

 BERKLEY INSURANCE COMPANY,
 a Foreign corporation,
        Plaintiff,
 v.
 TITUS CONSTRUCTION GROUP, INC.,
 a Florida corporation, and TITUS GROUP
 HOLDINGS, LLC, a Florida limited liability
 company,
       Defendants.
 _____________________________________/

                                COMPLAINT FOR DAMAGES

        Plaintiff, BERKLEY INSURANCE COMPANY (“BERKLEY”), by and through its

 undersigned counsel, hereby sues Defendants, TITUS CONSTRUCTION GROUP, INC.

 (“TITUS”) and TITUS GROUP HOLDINGS, LLC (“HOLDINGS”), and states as follows:

                                      I. INTRODUCTION

        1.      This is an action for damages for breach of an indemnity agreement. BERKLEY,

 as surety, issued payment and performance bonds on behalf of TITUS and in favor of several

 obligees, guaranteeing TITUS’ work on various construction projects. As a condition to the

 issuance of the bonds, TITUS (and others) executed an indemnity agreement in favor of

 BERKLEY. Under the indemnity agreement, TITUS agreed, among other things, to indemnify

 BERKLEY from any loss or expense on the bonds.

        2.      TITUS defaulted on the bonded construction contracts and BERKLEY received

 numerous claims under the payment and performance bonds. BERKLEY has been required to

 satisfy claims under the bonds and has incurred and continues to incur substantial loss adjustment

 expenses.
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 2 of 16

                                                                         CASE NO.: ____________

        3.      Despite demand, TITUS has not complied with the obligations of the indemnity

 agreement. As such, TITUS is in material breach of its obligations under the indemnity agreement.

 Accordingly, BERKLEY brings this action to enforce the indemnity agreement there against.

                         II. PARTIES, JURISDICTION AND VENUE

        4.      Subject matter jurisdiction is based upon 28 U.S.C. §1332(a)(1), diversity of

 citizenship. The parties are citizens of different states and the amount in controversy exceeds the

 sum of Seventy-Five Thousand and 00/100 Dollars ($75,000.00), exclusive of costs, interest, and

 attorney’s fees.

        5.      Plaintiff, BERKLEY, is a corporation organized and existing under the laws of the

 State of Delaware, with its principal place of business in Greenwich, Connecticut, who is otherwise

 authorized to do business within the State of Florida. BERKLEY is a citizen of the States of

 Delaware and Connecticut.

        6.      Defendant, TITUS, is a corporation organized and existing under the laws of the

 State of Florida, whose principal place of business is located in Fort Lauderdale, Broward County,

 Florida. TITUS is a citizen of the State of Florida.

        7.      Defendant, HOLDINGS, is a limited liability company organized and existing

 under the laws of the State of Florida, whose principal place of business is located in Fort

 Lauderdale, Broward County, Florida. The only members of HOLDINGS are NATHAN G.

 PARDUE, with a residential address in Fort Lauderdale, Florida, and WILLIAM J. HASSEL, with

 a residential address in Deerfield Beach, Florida. Both NATHAN G. PARDUE and WILLIAM J.

 HASSEL are citizens of the State of Florida. HOLDINGS is a citizen of the State of Florida.

        8.      Venue is proper in this Court because it is the situs where the legal obligation arose

 and where the corporate Defendant conducted business which gives rise to the instant claims.




                                                 -2-
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 3 of 16

                                                                             CASE NO.: ____________

        9.        All conditions precedent to the filing of the instant action have occurred or have

 otherwise been waived.

                                    III. GENERAL ALLEGATIONS

 A.     The Bonded Contracts, Projects, and Bonds

        10.       BERKLEY is engaged in the business of providing surety bonds.

        11.       TITUS is a Florida-based construction company.

        12.       TITUS entered into various construction contracts with several entities requiring

 TITUS to obtain payment and performance bonds (the “Bonded Contracts”). In connection with

 the Bonded Contracts, BERKLEY issued the following Performance Bonds and Payment Bonds

 (collectively, the “Bonds”):

                       Obligee                     Project            Penal Sum     Bond No.

             Suffolk Construction Company   Met Square Retail Shell   $306,009       0198250
                                                   Podium

             Suffolk Construction Company   Met Square ZF Floors      $171,540       0198249



             Suffolk Construction Company   Met Square Residential    $4,977,151     0205956
                                                   Tower

              KAST Construction III, LLC     One St. Petersburg       $5,950,000     0203247
                                            Project - Framing and
                                                   Drywall

              Tutor-Perini Building Corp.     Element - Tribute       $2,800,000     0207212


 The Bonds are attached hereto and made a part hereof as Composite Exhibits “A.1 through A.5”

 B.     Claims Against the Bonded Projects

        13.       In furtherance of Suffolk Construction Company’s claims against Bond Nos.

 0198250, 0198249 and 0205956 (the “Met Square Bonds”), Suffolk Construction Company has

 asserted claims against both TITUS and BERKLEY in the total approximate amount of Four

 Million Seven Hundred Thousand and 00/100 Dollars ($4,700,00.00) in the action styled Berkley


                                                     -3-
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 4 of 16

                                                                       CASE NO.: ____________

 Insurance Co. v. Suffolk Construction Co, Inc., United States District Court for the Southern

 District of Florida, Case No. 19-23059-CIV-WILLIAMS.

        14.     BERKLEY has incurred and/or anticipates incurring significant financial losses

 and expenses as a result of having issued the Met Square Bonds, including but not limited to its

 continued investigation, defense and/or resolution of Suffolk Construction Company’s claims

 under the Met Square Bonds.

        15.     In furtherance of KAST Construction III, LLC’s claims against Bond No. 0203247

 (the “One St. Pete Bonds”), KAST Construction III, LLC has asserted various claims against both

 TITUS and BERKLEY in the approximate amount of One Million Six Hundred Thousand

 ($1,600,000.00) in the action styled Kast Construction III, LLC v. Titus Construction Group et al,

 Pinellas County Circuit Court Case No. 18-003560-CI.

        16.     BERKLEY has incurred and/or anticipates incurring significant financial losses

 and expenses as a result of having issued the One St. Pete Bonds, including but not limited to its

 continued investigation, defense and/or resolution of KAST Construction III, LLC’s claims under

 the One St. Pete Bonds.

        17.     In furtherance of Tutor Perini Building Corp.’s claims against Bond No. 0207212

 (the “Element–Tribute Bonds”), Tutor Perini Building Corp. has asserted various claims against

 both TITUS and BERKLEY in an undefined amount in the action styled Tutor Perini Building

 Corp. v. 299 N. Federal Master LLC et al., Broward County Circuit Court Case No. 19-012995

 (07)/19-024223 (07) (consolidated).

        18.     BERKLEY has incurred and/or anticipates incurring significant financial losses

 and expenses as a result of having issued the Element–Tribute Bonds, including but not limited to

 its continued investigation, defense and/or resolution of Tutor Perini Building Corp.’s claims

 under the Element–Tribute Bonds.


                                               -4-
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 5 of 16

                                                                        CASE NO.: ____________

 C.       The Non-Bonded Contracts and Projects

          19.   In addition to the foregoing, BERKLEY has and continues to expend significant

 additional funds in assisting TITUS in the prosecution and defense of the following various other

 non-bonded contract claims, with the intention of securing and marshalling any and all available

 assets of TITUS for purposes of satisfying the Indemnitors’ outstanding obligations to BERKLEY

 under the indemnity agreement.

          20.   TITUS has agreed that all costs incurred by BERKLEY in the representation of

 TITUS shall constitute loss adjustment expenses under the indemnity agreement.

 D.       The Indemnity Agreement

          21.   As an inducement to, and in consideration for, issuing the Bonds, BERKLEY

 required TITUS, and its various corporate and individual indemnitors – HOLDINGS, William J.

 Hassel, Nathan G. Pardue and Molly C. Bettes (collectively with TITUS, the “INDEMNITORS”)

 – to execute the General Agreement of Indemnity dated March 11, 2016 (the “Indemnity

 Agreement”), a true copy of which is attached hereto and made a part hereof as Exhibit “B”.

          22.   Pursuant to Article 1, Section 1.01 of the Indemnity Agreement, the

 INDEMNITORS, jointly and severally, agreed to exonerate, indemnify, and hold harmless

 BERKLEY from any potential loss or expense associated with BERKLEY’s issuance of the

 Bonds:

                The Undersigned, jointly and severally, shall exonerate, hold harmless,
                indemnify, and keep indemnified the Surety from and against any and all
                liability arising from any cause of action, claim, cost, damage, debt,
                demand, expenditure, liability, loss, payment, obligation, or penalty of any
                kind whatsoever, including without limitation, interest costs, court costs,
                costs to compromise or settle any claim, expert fees, investigative costs and
                the fees and expenses of attorneys, accountants and other professional or
                service providers of any nature whatsoever, whether or not alleged,
                asserted, awarded, contingent, incurred, potential, threatened, matured or
                unmatured, and shall reimburse Surety for any payment by it, related to or
                by reason of: (i) this Agreement, a Contract or Bonds and/or Surety’s


                                                -5-
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 6 of 16

                                                                        CASE NO.: ____________

               procuring or enforcement of the same or the prosecution, investigation or
               defense of any Claim against or by Surety; (ii) any loans, credits, advances
               or monies guaranteed, lent, advanced or extended by Surety from time to
               time to or for the account of any Undersigned; (iii) Surety having accepted
               Collateral as security for the obligations of the Undersigned to Surety or the
               enforcement of Surety’s interest therein; or (iv) the occurrence of any Event
               of Default and any prosecution, investigation, defense or settlement of
               same by Surety; or (v) any action or inaction by Surety or liability incurred
               or sustained by Surety in reliance upon representations or statements
               made by indemnitors or their attorneys and representatives regarding
               defenses available to an Indemnitor and/or Surety to claims made against
               such Bonds (all of the foregoing referred to singly as an “Indemnified
               Claim” or an “Indemnified Expense” and collectively as an “Indemnified
               Claim or Expense”). (Emphasis added)

        23.    Pursuant to Article I, Section 1.02 of the Indemnity Agreement, the

 INDEMNITORS further, jointly, and severally, agreed to deposit with BERKLEY such collateral

 security as may be necessary to protect, exonerate and hold harmless BERKLEY from any

 potential loss or expense associated with BERKLEY’s issuance of the Bonds:

               To further protect, exonerate and save harmless the Surety, Indemnitors
               shall pay over to the Surety, its successors and assigns, all sums of money
               which the Surety shall pay or cause to be paid or may be potentially liable
               to pay related to or by reason of an Indemnified Claim; such payment to
               be made to the Surety as soon as Surety notifies Indemnitor to deposit such
               funds with Surety, whether or not the Surety established or increased any
               reserve or shall have paid out such sum or any part thereof or not; and Surety
               is hereby authorized to use such funds, or any part thereof, in payment or
               settlement of any such demand, claim, liability, loss, charges, costs and
               expenses or other obligations Indemnitors may be liable to Surety under the
               terms of this Agreement Surety shall have no obligation to invest or
               otherwise provide interest on such funds paid to Surety by Indemnitor and
               Surety may commingle the funds with other funds of the Surety. Surety may
               apply any unused funds as collateral security to any other Bond or
               obligation of the Indemnitor under this Agreement. (Emphasis added)

        24.    Pursuant to Article II, Section 2.01 of the Indemnity Agreement, the

 INDEMNITORS, jointly and severally, agreed that BERKLEY may negotiate, settle, or otherwise

 resolve any claims against the Bonds, including but not limited to the underlying claims by or

 against TITUS under the Bonded Contracts:



                                               -6-
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 7 of 16

                                                                         CASE NO.: ____________

               The Surety shall have the exclusive right in its name and/or the name of
               any Indemnitor to decide and determine whether any Indemnified Claim,
               or any claim, off-set or other right of an Indemnitor on a bonded Contract
               or Contract in which the Surety has an interest, shall or shall not be paid,
               compromised, settled, resisted, defended, prosecuted, tried or appealed,
               and the Surety's decision thereon, absent fraud, shall be final, conclusive
               and binding upon the Indemnitors. An itemized statement of payments
               made by the Surety for any of the purposes specified herein, sworn to by
               an officer of the Surety or the copies of the checks or drafts for such
               payments, shall be prima facie evidence of the liability of the Indemnitors
               to reimburse the Surety such amounts with interest from the date of
               payment. (Emphasis added)

        25.    Pursuant to Article III, Section 3.01 of the Indemnity Agreement, the

 INDEMNITORS, jointly and severally, assigned to BERKLEY as “Collateral” their various rights

 in and to certain enunciated assets of the INDEMNITORS:

               As collateral security for the prompt and timely performance of all
               liabilities, obligations, and duties of the Undersigned to Surety under this
               Agreement, any Bonds or any Contract, whether now existing or hereafter
               arising, the Undersigned hereby assign, convey, transfer and set over to
               Surety (the “Assignment”), and grant to Surety a general lien and
               continuing security interest in and to, all of their respective right, title and
               interest in and to the following described property (the “Collateral”): (i) all
               Contracts, and any extensions or modifications thereto; (ii) all
               subcontracts and purchase orders let or to be let in connection with all
               Contracts and all proceeds of any surety Bonds supporting the same; (iii)
               all property constituting “accounts” as such term is defined in the Uniform
               Commercial Code (the “UCC”) relating to Contracts; … (viii) all Claims
               against any subcontractor, laborer or materialmen, or any person
               furnishing or agreeing to furnish or supply labor, material, supplies,
               machinery, tools or other equipment in connection with or on account of
               any Contract; (ix) any and all percentages retained on account of any
               Contract, and any and all sums that may be due under any Contract or
               thereafter may become due including the right to prosecute, settle, and
               receive the proceeds of any demands, causes of action, Change Orders,
               damages or Claims relating to or arising out of any Contract ….
               (Emphasis added)

        26.    Pursuant to Article VII of the Indemnity Agreement, and in addition to those

 rights afforded BERKLEY in Article II, Section 3.01, the INDEMNITORS, jointly and




                                                -7-
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 8 of 16

                                                                       CASE NO.: ____________

 severally, assigned to BERKLEY any and all interests that the INDEMNITORS may possess to

 any funds due and owing under any of the Bonded Contracts:

               The Indemnitors agree and hereby expressly declare that all funds due or
               to become due under any Contract covered by a Bond are Trust Funds,
               whether in the possession of an Indemnitor or another, for the benefit and
               payment of all persons to whom the Indemnitor incurs obligations in the
               performance of a Contract for which the Surety would be liable under the
               Bond and for the benefit of Surety for any liability or loss it may sustain
               or incur by reason of or in consequence of the execution of such Bonds.
               Upon notice from the Surety to an Obligee, Indemnitors hereby authorize
               and direct the Obligee of any such Bond to pay to the Surety any and all
               Funds due or to become due on any Contract bonded by Surety, and upon
               payment of such funds the Obligee is released and discharged from any and
               all liability to Indemnitors in connection with the payment. (Emphasis
               added)

        27.    Pursuant to Article XV of the Indemnity Agreement, the INDEMNITORS, jointly

 and severally, appointed, and designated BERKLEY as their “Attorney in Fact” to execute any

 and all documentation necessary to effectuate the terms and purposes of the Indemnity Agreement:

               The Undersigned hereby jointly and severally irrevocably nominate,
               constitute, appoint and designate Surety as their Attorney-in-Fact with the
               right and authority, but not the obligation, to exercise all of the rights of
               the Undersigned or any one of them assigned, transferred and set over to
               Surety in this Agreement, and in the name of the Undersigned to make,
               execute, and deliver all instruments necessary to perfect, preserve and
               protect the security interest or to vest in Surety absolute title, and any
               rights, to the Collateral, and to secure to the Surety any other rights,
               benefits and privileges granted to Surety hereby and all assignments,
               documents, checks, drafts, or other instruments made or issued in payment
               of any obligations to which Surety has the right to receipt of payment
               pursuant to this Agreement, as deemed necessary and proper by Surety. The
               Undersigned hereby ratify and confirm all acts and actions taken and done
               by Surety as such Attorney-in-Fact and agree to protect and hold harmless
               the Surety for acts herein granted as Attorney-in-Fact. (Emphasis added)

   E.   BERKLEY’s Demands, Loss and Expenses

        28.    As a result of the various claims against the Bonds, BERKLEY engaged in

 numerous written and oral communications with the INDEMNITORS, seeking indemnity,

 exoneration, and collateralization under the Indemnity Agreement.


                                               -8-
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 9 of 16

                                                                       CASE NO.: ____________

        29.     On August 27, 2019, BERKLEY made specific written indemnity demand upon

 the INDEMNITORS to, among other issues, indemnify and exonerate BERKLEY against the

 various pending claims. A true and correct copy of BERKLEY’s correspondence dated August

 27, 2019 is attached hereto and made a part hereof as Exhibit “C”.

        30.     Despite such demands, the INDEMNITORS have and continue to fail and/or refuse

 to indemnify and exonerate BERKLEY under the Indemnity Agreement.

        31.     Despite the numerous demands, the INDEMNITORS have failed to indemnify

 BERKLEY or post collateral as required under the Indemnity Agreement.

        32.     BERKLEY has incurred significant financial losses and expenses as a result of

 having issued the Bonds under the Bonded Contracts to TITUS.

        33.     BERKLEY remains exposed to potential additional liability under the Bonds in the

 approximate amount of Six Million Three Hundred Thousand and 00/100 Dollars ($6,300,000.00),

 based upon the pending claims of Suffolk Construction Company in the approximate amount of

 $4,700,000, and the pending claims of KAST Construction III, LLC in the approximate amount of

 $1,600,000 – for all which amounts BERKLEY is entitled to be collateralized by the

 INDEMNITORS.

        34.     As of February 24, 2021, BERKLEY has incurred and paid total losses and loss

 adjustment expenses in favor of TITUS under the Indemnity Agreement in the amount of Ten

 Million Six Hundred Thirty-Two Thousand Seven Hundred Thirty-One and 48/100 Dollars

 ($10,632,731.48).

        35.     BERKLEY anticipates incurring additional losses and expenses in investigating,

 defending against and/or satisfying any liability which may ultimately be determined in connection

 with any existing/future claims against the Bonds.




                                               -9-
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 10 of 16

                                                                           CASE NO.: ____________

          36.     BERKLEY has retained the services of the undersigned counsel to represent its

  interests in this matter and is required to pay a reasonable fee for such services.

        COUNT I – BREACH OF CONTRACT: FAILURE TO POST COLLATERAL
                        (AS TO TITUS AND HOLDINGS)

          37.     BERKLEY re-alleges and re-avers the allegations of paragraphs 1 through 36

  hereof, as if fully set forth herein.

          38.     This is an action for damages seeking relief at law under the Indemnity Agreement.

          39.     There exists a valid and fully enforceable contract between BERKLEY and TITUS

  / HOLDINGS, the terms of which are memorialized in the Indemnity Agreement.

          40.     BERKLEY has fully performed all of its obligations under the Indemnity

  Agreement.

          41.     Pursuant to the terms of the Indemnity Agreement, TITUS and HOLDINGS agreed

  to immediately provide BERKLEY with sufficient funds to cover any losses under the Bonds.

          42.     By virtue of the rights of collateralization set forth in the Indemnity Agreement,

  BERKLEY is entitled to the assets of TITUS and HOLDINGS to protect and/or secure BERKLEY

  from any and all losses and/or expenses which may be incurred in connection with BERKLEY’s

  issuance of the Bonds.

          43.     TITUS and HOLDINGS are obligated to BERKLEY under the Indemnity

  Agreement for any and all additional indebtedness under the Indemnity Agreement which may

  continue to accrue, including but not limited to the expenditure of funds paid in investigation,

  resolution, and/or satisfaction of any liability which may ultimately be determined in favor of any

  claimants.

          44.     As a result of BERKLEY’s potential liability arising from the pending claims,

  BERKLEY has made demand upon TITUS and HOLDINGS under the Indemnity Agreement to



                                                  - 10 -
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 11 of 16

                                                                         CASE NO.: ____________

  post satisfactory collateral with BERKLEY to cover BERKLEY’s potential losses.

          45.     Despite such demands, TITUS and HOLDINGS have failed and/or refused to fully

  perform their obligations under the Indemnity Agreement, including but not limited to their

  obligation to post satisfactory collateral in the amount of Six Million Three Hundred Thousand

  and 00/100 Dollars ($6,300,000.00). Unless the personal assets of TITUS and HOLDINGS are

  collateralized, BERKLEY will not be adequately secured for its obligation on the Bonds.

          WHEREFORE, BERKLEY respectfully requests that this Honorable Court enter a Final

  Judgment in its favor and against TITUS and HOLDINGS, requiring TITUS and HOLDINGS to

  perform under the Indemnity Agreement by posting sufficient collateral to exonerate BERKLEY

  for any sums that BERKLEY may incur and/or be required to pay for losses and/or expenses

  incurred as a result of having issued the Bonds, paying and reimbursing BERKLEY for its

  attorneys’ fees and costs incurred in prosecution of the instant action, and awarding BERKLEY

  such other and further relief as this Court deems necessary, just and proper.

                       COUNT II - BREACH OF CONTRACT: DAMAGES /
                            DEMAND FOR INDEMNIFICATION
                              (AS TO TITUS AND HOLDINGS)

          46.     BERKLEY re-alleges and re-avers the allegations of paragraphs 1 through 36

  hereof, as if fully set forth herein.

          47.     This is an action for damages seeking relief at law under the Indemnity Agreement.

          48.     There exists a valid and fully enforceable contract between BERKLEY and the

  INDEMNITORS, the terms of which are memorialized in the Indemnity Agreement.

          49.     BERKLEY has fully performed all of its obligations under the Indemnity

  Agreement.

          50.     As a result of the claim against the Bonds, BERKLEY has made demand upon the

  INDEMNITORS under the Indemnity Agreement for payment in satisfaction of the losses and


                                                - 11 -
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 12 of 16

                                                                         CASE NO.: ____________

  expenses incurred by BERKLEY.

          51.     The INDEMNITORS have failed and/or refused to fully perform their obligations

  under the Indemnity Agreement, including but not limited to their obligation to indemnify

  BERKLEY.

          52.     As a proximate result of the INDEMNITORS’ breach of their obligations under the

  Indemnity Agreement, BERKLEY has sustained damages in excess of Ten Million Six Hundred

  Thirty-Two Thousand Seven Hundred Thirty-One and 48/100 Dollars ($10,632,731.48) and will

  continue to incur substantial financial damages.

          WHEREFORE, Plaintiff, BERKLEY respectfully requests that this Honorable Court enter

  a Final Judgment in its favor and against the Defendants, TITUS and HOLDINGS, awarding

  BERKLEY: (a) its general, special and consequential damages which have been and/or will be

  incurred as a result of the breach of the Indemnity Agreement; (b) its attorneys’ fees and costs

  incurred in prosecution of the instant action pursuant to the terms of the Indemnity Agreement, and

  (c) such other and further relief as this Court deems necessary, just and proper.

                       COUNT III - COMMON LAW INDEMNIFICATION
                                     (AGAINST TITUS)

          53.     BERKLEY re-alleges and re-avers the allegations of paragraphs 1 through 36

  hereof, as if fully set forth herein.

          54.     This is an action for damages seeking relief at common law and in equity.

          55.     There exists a special relationship between BERKLEY, as surety, and TITUS, as

  principal, arising out of the parties’ business dealings related to the Bonded Contracts, Projects,

  and Bonds, such that it is appropriate for common law indemnification to exist.

          56.     BERKLEY has fully and completely performed any and all obligations arising out

  of the parties’ business dealings related to the Bonded Contracts, Projects and Bonds, and is wholly



                                                 - 12 -
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 13 of 16

                                                                         CASE NO.: ____________

  without fault for any losses, expenses and/or liabilities which have and/or may ultimately arise.

          57.     BERKLEY has incurred losses, loss adjustment expenses and other damages as a

  result of the special relationship between BERKLEY and TITUS in excess of Ten Million Six

  Hundred Thirty-Two Thousand Seven Hundred Thirty-One and 48/100 Dollars ($10,632,731.48).

  Additional indebtedness arising out of the special relationship has and will continue to accrue.

          58.     Any and all losses and expenses incurred to date as a result of the special

  relationship between BERKLEY and TITUS, as well as any liability which may be imposed upon

  BERKLEY as a result of the pending claims against the Bonds, arise only out of the vicarious,

  constructive, derivative or technical liability imposed upon BERKLEY as a result of the fault

  and/or wrongdoing of TITUS.

          59.     At common law, TITUS is responsible to BERKLEY for any and all losses and

  expenses incurred or to be incurred.

          WHEREFORE, Plaintiff, BERKLEY respectfully requests that this Honorable Court enter

  a Final Judgment in its favor and against the Defendant, TITUS, awarding BERKLEY: (a) its

  general, special and consequential damages which have been and/or will be incurred as a result of

  BERKLEY’s payment of losses and expenses for which TITUS should be liable under the legal

  theory of common law indemnity; (b) its reasonable attorneys’ fees and costs incurred in

  prosecution of the instant action; and (c) such other and further relief as this Court deems

  necessary, just and proper.

                          COUNT IV - CONTRACTUAL EXONERATION
                              (AS TO TITUS AND HOLDINGS)

          60.     BERKLEY re-alleges and re-avers the allegations of paragraphs 1 through 36

  hereof, as if fully set forth herein.

          61.     This is an action for contractual exoneration.



                                                 - 13 -
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 14 of 16

                                                                       CASE NO.: ____________

         62.      BERKLEY remains exposed to claims on the various Bonded Contracts, Projects,

  and Bonds.

         63.      Pursuant to the Indemnity Agreement, each of the INDEMNITORS, jointly and

  severally, agreed to exonerate BERKLEY from and against any losses and or expenses incurred in

  connection with BERKLEY’s issuance of the Bonds.

         64.      By virtue of the right of exoneration set forth in the Indemnity Agreement,

  BERKLEY is entitled to the INDEMNITORS’ assets to protect BERKLEY from any and all

  additional losses and/or expenses which may be incurred in connection with BERKLEY’s issuance

  of the Bonds.

         65.      The INDEMNITORS have failed to satisfy their obligations under the Indemnity

  Agreement by refusing to exonerate or otherwise place funds with BERKLEY sufficient to cover

  the actual losses and claim against the Bonds.

         66.      Unless the personal assets of the INDEMNITORS are collateralized, BERKLEY

  will not be adequately secured for its obligation on the Bonds.

         WHEREFORE, Plaintiff, BERKLEY respectfully requests that this Honorable Court enter

  a Final Judgment in its favor and against the Defendants, TITUS and HOLDINGS: (a) requiring

  TITUS and HOLDINGS to perform under the Indemnity Agreement and satisfy any and all

  pending claims under the Bonds which have not yet been paid by BERKLEY or, in the alternative,

  to post with BERKLEY satisfactory monies so as to protect BERKLEY from such claims and/or

  liabilities; (b) reimbursing BERKLEY for its attorneys’ fees and costs incurred in prosecution of

  the instant action; and (c) awarding BERKLEY such other and further relief as this Court deems

  necessary, just and proper.




                                                   - 14 -
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 15 of 16

                                                                         CASE NO.: ____________

                           COUNT V - COMMON LAW EXONERATION
                                      (AGAINST TITUS)

          67.     BERKLEY re-alleges and re-avers the allegations of paragraphs 1 through 36

  hereof, as if fully set forth herein.

          68.     This is an action for exoneration at common law and in equity.

          69.     There exists a special relationship between BERKLEY, as surety, and TITUS, as

  principal, arising out of the parties’ business dealings related to the Bonded Contracts, Projects,

  and Bonds, such that it is appropriate for common law exoneration to exist.

          70.     BERKLEY has fully and completely performed any and all obligations arising out

  of the parties’ business dealings related to the Bonded Contracts, Projects and Bonds, and is wholly

  without fault for any losses, expenses and/or liabilities which have and/or may ultimately arise

  therefrom.

          71.     BERKLEY has sustained damages in excess of Ten Million Six Hundred Thirty-

  Two Thousand Seven Hundred Thirty-One and 48/100 Dollars ($10,632,731.48) and will continue

  to incur substantial financial damages.

          72.     Any and all losses and expenses incurred to date as a result of the special

  relationship between BERKLEY and TITUS, as well as any liability which may be imposed upon

  BERKLEY as a result of the pending claim against the Bonds, arise only out of the vicarious,

  constructive, derivative or technical liability imposed upon BERKLEY as a result of the fault

  and/or wrongdoing of TITUS.

          73.     At common law, TITUS is responsible to BERKLEY for any and all losses and

  expenses incurred or to be incurred, and TITUS is further obligated to immediately provide

  BERKLEY with sufficient funds as needed to satisfy BERKLEY’s existing and potential

  obligations under the Bonds.



                                                 - 15 -
Case 0:21-cv-60929-JIC Document 1 Entered on FLSD Docket 04/30/2021 Page 16 of 16

                                                                        CASE NO.: ____________

         74.     By virtue of the right of exoneration set forth at common law and in equity,

  BERKLEY is entitled to TITUS’ assets to protect BERKLEY from any and all losses and/or

  expenses which may be incurred in connection with BERKLEY’s issuance of the Bonds.

         75.     TITUS has failed to satisfy its obligations at common law and in equity by refusing

  to exonerate or otherwise place funds with BERKLEY sufficient to cover the actual losses and

  claim against the Bonds.

         76.     Unless the personal assets of TITUS are collateralized, BERKLEY will not be

  adequately secured for its obligation on the Bonds.

         WHEREFORE, Plaintiff, BERKLEY respectfully requests that this Honorable Court enter

  a Final Judgment in its favor and against the Defendant, TITUS: (a) requiring TITUS to exonerate

  BERKLEY at common law and in equity by satisfying any and all pending claims under the Bonds

  which have not yet been paid by BERKLEY or, in the alternative, to post with BERKLEY

  satisfactory monies so as to protect BERKLEY from such future claims and/or liabilities; (b)

  reimbursing BERKLEY for its attorneys’ fees and costs incurred in prosecution of the instant

  action; and (c) awarding BERKLEY such other and further relief as this Court deems necessary,

  just and proper.

         DATED this 30th day of April 2021.

                                               ETCHEVERRY HARRISON, LLP
                                               Attorneys for BERKLEY
                                               150 South Pine Island Road, Suite 105
                                               Ft. Lauderdale, FL 33324
                                               Phone: (954) 370-1681
                                               Fax: (954) 370-1682
                                               Etcheverry@etchlaw.com
                                               Geller@etchlaw.com
                                               Service@etchlaw.com

                                               By: /s/ Edward Etcheverry
                                               Edward Etcheverry, Fla. Bar No.: 856517
                                               Jeffrey S. Geller, Fla. Bar No.: 63721

                                                - 16 -
